Citation Nr: 0007131	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-07 276	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran attended a personal 
hearing before the undersigned Member of this Board sitting 
at the RO in November 1998.  

During his personal hearing, the veteran withdrew his claim 
for service connection for an inguinal hernia, pursuant to 
38 C.F.R. § 20.204 (West 1991).  However, he stated that he 
is seeking service connection for a ventral hernia, which he 
asserts is due to an accident in which a Howitzer jack fell 
on him in service.  


REMAND

The veteran asserts that in approximately April, May, June or 
July of 1957, while stationed with the Service Battery, 1st 
Howitzer Battalion (105 mm), 7th Artillery at Fort Riley, 
Kansas, he was sent on a temporary duty assignment to the 5th 
Field Artillery, Battery B, at Camp McCoy, Wisconsin, to help 
train members of the National Guard.  While on that temporary 
assignment, he reports that he was injured when a Howitzer 
jack fell on his chest.  As he struggled to get out from 
under the heavy weight, he dislocated his left shoulder.  He 
was taken to the hospital at Camp McCoy and his left arm was 
casted and braced in an overhead position for three to four 
weeks.  He states that he remained hospitalized for a total 
of five to six weeks, and then was sent back to Fort Riley 
and placed on light duty.

The Board notes that the RO has attempted to obtain copies of 
the veteran's service medical records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that it has been informed by the NPRC that those records may 
have been destroyed in a fire.  The NPRC checked the Morning 
Reports for the 5th Field Artillery, Battery B, for the 
period from April through July 1957, and found no mention of 
this veteran.

During his November 1998 personal hearing, the veteran 
testified that while he was on temporary duty assignment with 
the 5th Field Artillery, his pay was still being sent to him 
from his unit in the 7th Artillery at Fort Riley, Kansas.  He 
suggested that perhaps a check of the records from the 
Service Battalion, 7th Artillery for the months of April 
through July 1957 might provide some documentation of his in-
service injury.

Further, during his personal hearing, the veteran testified 
that he wished to pursue a claim for service connection for a 
ventral hernia, rather than for an inguinal hernia.  As noted 
above, he withdrew his claim for service connection for an 
inguinal hernia.

The Board notes that the veteran has submitted a statement 
from his private physician, Samuel L. Rice, M.D., of 
Burkesville, Kentucky, in which Dr. Rice reports that the 
veteran has a ventral hernia.  In view of the fact that the 
veteran has clarified that he is seeking entitlement to 
service connection for a ventral hernia, it will be necessary 
for the RO to consider the issue of entitlement to service 
connection for a ventral hernia and to issue an appropriate 
Statement of the Case.  See generally Manlincon v. West, 12 
Vet.App. 238, 240 (1999) (the Board is required to review all 
issues which are reasonably raised from a liberal reading of 
the veteran's substantive appeal).

Further, although this veteran's claims have not yet been 
found well-grounded, in light of the fact that the veteran's 
service medical records may have been destroyed in a fire at 
the NPRC, and that there may exist additional pertinent 
service department personnel and medical records, which could 
be construed to be in the constructive possession of the VA, 
the VA has a special duty to assist this veteran in the 
development of his claim.  See 38 U.S.C.A. § 5107(b); O'Hare 
v. Derwinski, 1 Vet.App. 365, 367, cf. Bell v. Derwinski, 2 
Vet.App. 611 (1992); Lynch v. Gober, 11 Vet.App. 22, 26-29 
(1997).  Therefore, the RO should make another attempt to 
locate service personnel and medical records, which could 
support the veteran's claims.

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center and request that 
a search be performed of the Morning 
Reports, and all other appropriate 
records, for the Service Battery, 1st 
Howitzer Battalion (105 mm), 7th 
Artillery at Fort Riley, Kansas for the 
period from April 1, 1957 through July 
31, 1957 to locate any records which 
refer to this veteran for inclusion in 
the claims file; the RO should also 
request that the NPRC make another 
attempt to locate any records from the 
Army Hospital at Camp McCoy, Wisconsin, 
and from the 5th Field Artillery, Battery 
B, from the period April through July 
1957 which refer to this veteran, for 
inclusion in the claims file.  

2.  The veteran's claims for service 
connection for a ventral hernia, and for 
the residuals of a left shoulder injury, 
should then be reviewed by the RO to 
determine initially if the claims are 
well-grounded, and if so, they should be 
fully developed, including appropriate VA 
examinations, and considered.  If the 
determination regarding either of these 
claims remains denied, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.    

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



